Mallard, C. J.
The evidence for the State tended to show that the defendant, on 11 July 1966, was committed under a proper judgment of the Superior Court of Gaston County to the State prison system to serve a two-year term for the misdemeanor of non-felonious breaking and entering. He was subsequently assigned to State Prison Camp #087 located in Watauga County, and on 18 March 1967 he was serving this sentence. On 13 March 1967 appellant was locked in a cell block with several other inmates. After 7:00 in the evening of that day, the bars to a window in this cell block were severed by means of a saw. Eight of the inmates attempted to escape by exiting the cell block through this aperture. Appellant was apprehended outside the cell block. During this period the doors of the cell remained locked, and the only means of egress was by way of the window. The window did not lead to the outside but did lead to the grounds within the prison fence.
The defendant testified that he made no attempt to escape. He stated that an officer observed him at the window as he, the defendant, was trying to re-set the bars to conceal the escape attempt of the others. Defendant testified that the officer “took me out” of the window to “see” the sergeant in the sergeant’s effort to determine how many men used the window to get outside the cell block.
The defendant’s assignment of error that the trial court committed error in denying the defendant’s motion for judgment *53of nonsuit at the end of the State’s evidence is without merit. There was ample evidence of the defendant’s guilt to require submission of the case to the jury.
In the judgment and commitment as it appears in this record, the statute under which the defendant was convicted was erroneously referred to as “G.S. 148.48” instead of G.S. 148-45. This is not prejudicial to the defendant.
The sentence imposed does not exceed that permitted by the statute, G.S. 148-45. We have examined the record, and no prejudicial error is made to appear.
No Error.
Morris and Graham, JJ., concur.